EXHIBIT 10.14
 
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of the 9th day
of October, 2013, by and between MacroGenics, Inc., a Maryland corporation,
including its successors and assigns, (the "Employer" or "Company"), and Scott
Koenig ("Executive").
NOW, THEREFORE, in consideration of the promises and the respective undertakings
of Employer and Executive set forth below, Employer and Executive hereby agree
as follows:
1.            Employment.  Employer hereby employs Executive, and Executive
hereby accepts such employment and agrees to perform services for Employer, for
the period and on the other terms and subject to the conditions set forth in
this Agreement.
2.            Employment at Will.  Executive is employed "at-will" which means
that Executive's employment is not for any defined term and may be terminated by
either Executive or the Company at any time, with or without cause, for any or
no reason, subject to the notice provisions herein.
3.            Position and Duties.
3.01.              Service with Employer.  Employer hereby employs Executive in
an executive capacity with the title of President and Chief Executive Officer
and Executive hereby accepts such employment and undertakes and agrees to serve
in such capacity.  Subject to the overall policy directives of the Board of
Directors (the "Board") and applicable law, in Executive's capacity as President
and Chief Executive Officer, Executive shall have such powers, perform such
duties and fulfill such responsibilities as are typically associated with such
position in other similarly situated companies.
3.02.              Performance of Duties.  Executive agrees to: (i) devote
substantially all of Executive's business time, attention and efforts to the
business and affairs of Employer while employed; and (ii) adhere to all
Employer's written employment policies and procedures as shall be in force from
time to time.  Executive shall report directly to the Board.
3.03.              Outside Activities.  During the Term, Executive shall not:
(i) except as set forth below, accept other employment; (ii) except as set forth
below, render or perform services for compensation to any Person (as hereinafter
defined) other than Employer; (iii) serve as an officer or on the board of
directors (or similar governing body) of any entity other than Employer, whether
or not for compensation; or (iv) engage in any other business, enterprise or
activity that will require any effort on the part of Executive that, in the sole
discretion of Employer, could reasonably be expected to materially detract from
the ability of Executive to perform Executive's duties to Employer pursuant to
this Agreement; provided, however, Executive may engage in the activities set
forth in Schedule A hereto or described in clause (iii) or (iv) above if prior
to engaging in such activity, Executive has disclosed such activity to the Board
and received written approval to engage in such activity from the Board. 
Executive may engage in personal investments without disclosure to or written
approval from the Board provided Executive is not required or expected to serve
as a board member, advisor or consultant and Executive shall, at any time, own
beneficially less than 2% of the outstanding securities of any issuer and such
personal investment shall not otherwise interfere with Executive's performance
of duties hereunder and/or the provisions of Executive's written agreements with
Employer.
3.04.              Executive Representations.  Executive represents that
Executive is not subject to any restrictive covenant, confidentiality agreement,
or any other agreement that would prevent Executive from accepting employment
with Employer, and based on the information provided to Employer by Executive,
Employer accepts such representation.
4.            Compensation.
4.01.              Base Salary.  Employer shall pay to Executive an annual base
salary for all services to be rendered by Executive under this Agreement of
$463,500 (the "Base Salary"), which Base Salary shall be paid in accordance with
Employer's normal payroll schedule, procedures and policies (which schedule,
procedures and policies may be modified from time to time) and subject to
applicable deductions as required by law.  Employer shall  review Executive's
salary on an annual basis and may, in its discretion, consider and declare from
time to time increases in the Base Salary that it pays Executive.  Any and all
increases in Executive's salary pursuant to this section shall cause the level
of Base Salary to be increased by the amount of each such increase for purposes
of this Agreement.  The increased level of Base Salary as provided in this
section shall become the level of Base Salary for the remainder of the term of
this Agreement unless there is a further increase in Base Salary as provided
herein.
4.02.              Annual Bonus.  Executive shall also be eligible to receive,
in addition to the Base Salary, an annual bonus having a target amount equal to
55% of Executive's Base Salary ("Target Bonus"), with the actual amount being
determined by the Compensation Committee of the Board in its discretion taking
into account the Company's performance and Executive's individual performance. 
In order to receive a Target Bonus, Executive must be employed by Employer on
the date the bonus is paid.
4.03.              Accelerated Vesting of Certain Options Upon Occurrence of a
Change in Control.  Upon the occurrence of a Change in Control each outstanding
stock option held by Executive that was granted by the Company to Executive
prior to the date of an initial public offering of the Company's common stock
shall, to the extent not previously vested, become fully vested.
(a)
For purposes of this Agreement, "Change of Control" means: "Change of Control"
means, and shall be deemed to have occurred, if:

(i)
any Person, excluding (i) employee benefit plans of the Company or any of its
Affiliates, is or becomes the "beneficial owner" (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, which Rules shall apply for purposes of this
clause (a) whether or not the Company is subject to the Exchange Act), directly
or indirectly, of Company securities representing more than fifty percent (50%)
of the combined voting power of the Company's then outstanding securities
("Voting Power");

(ii)
the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a "Fundamental Transaction")
with any other corporation, other than a Fundamental Transaction that results in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined Voting Power immediately after such Fundamental Transaction of (i)
the Company's outstanding securities, (ii) the surviving entity's outstanding
securities, or (iii) in the case of a division, the outstanding securities of
each entity resulting from the division;

(iii)
the stockholders of the Company approve a plan of complete liquidation or
winding‑up of the Company or the consummation of the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company's assets; or

(iv)
during any period of 24 consecutive months, individuals who at the beginning of
such period constituted the Board (including for this purpose any new director
whose election or nomination for election by the Company's stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who were directors at the beginning of such period or whose appointment,
election or nomination was previously so approved or recommended) cease for any
reason to constitute at least a majority of the Board.

4.04.              Participation in Benefit Plans.  Executive shall be entitled
to participate in all employee benefit plans or programs offered to other senior
executives from time to time (to the extent that Executive meets the
requirements for each such plan or program), including participation in any
health insurance plan, disability insurance plan, dental plan, eye care plan,
401(k) plan, life insurance plan, or other similar plans (all such benefits, the
"Benefit Plans").
4.05.              Expenses.  Employer shall reimburse Executive for all
ordinary and necessary business expenses reasonably incurred by him in the
performance of Executive's duties under this Agreement, subject to the
presentment and approval of appropriate itemized expense statements, receipts,
vouchers or other supporting documentation in accordance with Employer's normal
policies for expense verification in effect from time to time.
4.06.              Vacation.  Executive shall be entitled to no less paid
vacation than the other senior executives, pursuant to Employer's standard
vacation policies, and shall be guaranteed a minimum of four weeks of paid
vacation per year.  Executive may carry over up to a maximum of 200 hours of
annual leave (including sick pay) at any time, and any unused vacation time
beyond that will be forfeited.
4.07.              Total Compensation.  Executive shall not receive any other
compensation or benefits other than as provided in Sections 4.01 through 4.06
hereof.
5.            Payments Upon Termination.
5.01.              Voluntary Resignation without Good Reason.  Executive may
terminate Executive's employment by providing Employer with 30 days' advance
written notice.  If Executive terminates Executive's employment (other than for
good reason or by reason of Disability) (i) Employer shall pay to Executive the
Accrued Obligations (as defined below), (ii) Executive's participation in the
Benefit Plans shall terminate as of the Termination Date, and (iii) Employer
shall have no other obligations to Executive under this Agreement, other than
those provided in this Section 5.01.
(a)
For purposes of this Agreement, "Accrued Obligations" means: (i) Executive's
earned and unpaid Base Salary through the Termination Date; (ii) reimbursement
for any reimbursable business expenses incurred by Executive through the
Termination Date in accordance with Section 4.05; and (iii) Executive's accrued
but unused vacation time as of the Termination Date.  The amounts payable
pursuant to clauses (i) and (iii) hereof shall be paid no later than sixty (60)
days following Executive's Termination Date.

(b)
For purposes of this Agreement, "Termination Date" means: the effective date of
Executive's "separation from service" as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code")..



5.02.              Termination by Employer For Cause.  If Executive is
terminated for Cause: (i) Employer shall pay to Executive the Accrued
Obligations, (ii) Executive's participation in the Benefit Plans shall terminate
as of the Termination Date, and (iii) Employer shall have no further obligations
to Executive under this Agreement, other than those provided in this Section
5.02.  For purposes of this Agreement, "Cause" means: (a) Executive's failure to
substantially perform Executive's duties with the Company (if Executive has not
cured such failure to substantially perform, if curable, within thirty (30) days
after Executive's receipt of written notice thereof from the Board that
specifies the conduct constituting Cause under this clause (a)); (b) Executive's
willful misconduct, or gross negligence in the performance of Executive's duties
hereunder; (c) the conviction of Executive, or the entering by Executive of a
guilty plea or plea of no contest with respect to, any crime that constitutes a
felony or involves fraud, dishonesty or moral turpitude; (d) Executive's
commission of an act of fraud, embezzlement or misappropriation against the
Company; (e) Executive's material breach of the fiduciary duty owed by Executive
to Company; (f) Executive's engaging in any improper conduct that has or is
likely to have an adverse economic or reputational impact on the Company; or
(g) Executive's material breach of this Agreement.
5.03.              Termination by Employer Without Cause or by Executive for
Good Reason.  If Executive is terminated by Employer without Cause or by
Executive for Good Reason: (i) Employer shall pay to Executive the Accrued
Obligations, (ii) Executive shall be entitled to receive the Severance Benefits
(as defined below in Section 5.05 and subject to the conditions described
therein and in Section 5.06), and (iii) Employer shall have no further
obligations to Executive under this Agreement, other than those provided in this
Section 5.03. For purposes of this Agreement, "Good Reason" means the occurrence
of any of the following events (without Executive's consent):
(i)
a material adverse change in Executive's functions, duties, or responsibilities
with the Company which change would cause Executive's position to become one of
materially lesser responsibility, importance, or scope (it being understood and
agreed that Executive's ceasing to be Chief Executive Officer of a publicly held
company shall constitute "Good Reason" under this clause (i); or

(ii)
a material breach of this Agreement by the Company.

Notwithstanding the foregoing, no such event shall constitute "Good Reason"
unless (a) Executive shall have given written notice of such event to the
Company within ninety (90) days after the initial occurrence thereof, (b) the
Company shall have failed to cure the condition constituting Good Reason within
thirty (30) days following the delivery of such notice (or such longer cure
period as may be agreed upon by the parties), and (c) Executive terminates
employment within thirty (30) days after expiration of such cure period.
5.04.              Termination by Employer due to Executive's Disability.  If
Executive's employment is terminated by reason of Disability (as defined below):
(i) Employer shall pay to Executive the Accrued Obligations, (ii) Executive's
participation in the Benefit Plans shall terminate as of the Termination Date
(except to the extent Executive is eligible for continued disability benefits
under the applicable Employer plan), and (iii) Employer shall have no further
obligations to Executive under this Agreement, other than those provided in this
Section 5.04.  For purposes of this Agreement, "Disability" means Executive
being determined to be totally disabled by the Social Security Administration or
Executive's inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.
5.05.              Severance Benefits:  "Severance Benefits" means:
(a)
The payment to Executive of the Severance Amount in substantially equal
installments over two years (with the first payment commencing on the first
payroll date following the Termination Date), in accordance with Employer's
payroll practices in effect as of the Effective Date ("Severance Period"),
provided that in the event such payroll practices change, in accordance with
such new payroll practices, but only if any such change in payroll practices
does not result in a payment being accelerated or delayed by more than thirty
(30) days.  Severance Amount means the product of (i) two and (ii) the sum of
Executive's Base Salary and Target Bonus in effect immediately prior to the Date
of Termination.

(b)
The continuation of Executive's participation in the Company's medical, dental,
and vision benefit plans at the same premium cost to Executive as charged to
Executive  immediately prior to the Termination Date for a period of twelve (12)
months immediately following the Termination Date, or if earlier, until
Executive obtains other employment which provides the same type of benefit;
provided, however, that (a) it is understood and agreed that such continued
medical, dental and vision benefits may at the election of the Company be
provided by Executive electing the continuation of such coverage pursuant to
COBRA with the Company reimbursing Executive for COBRA premiums to the extent
required so that Executive's premium cost for the coverage in effect for
Executive prior to the Termination Date is substantially the same as immediately
prior to the Termination Date, and (b) if the Company determines, in its
reasonable judgment, that providing medical, dental, and/or vision benefits in
accordance with the preceding provisions of this Section 5.05(b) would result in
a violation of applicable law, the imposition of any penalties under applicable
law, or adverse tax consequences for participants covered by the Company's
medical, dental, and/or vision plans, the Company may terminate such coverage
(or reimbursement) with respect to Executive and instead pay to Executive
taxable cash payments at the same time and in the same amounts as the Company
would have paid as premiums (or as COBRA premium reimbursements) to provide such
coverage. 

(c)
With respect to each stock option granted by the Company to Executive that is
outstanding as of the Termination Date and is not fully vested as of the date of
the Termination Date, Executive shall become vested as of the date Executive
provides the Company with the Irrevocable Release provided for in this Section
5.05 within the period prescribed therein with respect to 50% (100% if the
Termination Date occurs upon or within two years after the occurrence of a
Change in Control) of the shares with respect to which the stock option is not
vested as of the Termination Date. 

5.06            Required Delivery of Irrevocable Release; Compliance with
Section 6 Obligations.  Notwithstanding the provisions of Section 5.05, as a
condition to entitlement to the Severance Benefits, Executive must provide to
the Company an Irrevocable Release not later than the sixtieth day after the
Date of Termination.  In the event Executive fails to provide an Irrevocable
Release to the Company within such sixty day period, the Company will
immediately cease to pay or provide any further Severance Benefits, no
accelerated vesting of stock options pursuant to Section 5.05(c) shall occur,
and Executive shall be obligated to immediately repay to the Company all
previously paid or provided Severance Benefits.  "Irrevocable Release" means a
confidential separation agreement and release of claims, in form and substance
substantially similar to the attached Exhibit A that has been executed by
Executive, delivered to the Company, and become irrevocable by Executive.  In
addition, in the event that Executive breaches the obligations under Section 6
of this Agreement at any time during the Severance Period, Executive will cease
to be entitled to any further Severance Benefits.
6.            Promises and Covenants Regarding Confidential Information and
Goodwill; Inventions and Assignment; Restrictive Covenants. 
6.01.              Confidential Information and Goodwill.  In consideration of
Executive's promises and covenants contained in this Agreement, including
Executive's promise and covenant not to disclose Confidential Information,
Employer will provide Executive with Confidential Information.  In further
consideration of Executive's promises and covenants contained in this Agreement,
including Executive's promise and covenant to utilize the Goodwill exclusively
for the benefit of Employer, Employer will allow Executive to receive
Confidential Information concerning the Company's customers, labs, vendors and
employees and, to the extent required to fulfill Executive's duties, the Company
will permit Executive to represent the Company on its behalf with such persons. 
To the extent that Executive's duties involve sales or customer relations, the
Company will permit Executive to utilize the Goodwill in Executive's sales
efforts and will provide sales support to Executive similar to that which it
provides to its sales representatives.
6.02.              Duties.  While employed by Company, Executive shall perform
the duties required of Executive hereunder and shall devote Executive's best
efforts and exclusive business time, energy and skill to performing such duties;
not make any disparaging remarks regarding Company to any person with whom
Company has business relations, including any employee or vendor of Company; use
the Goodwill solely for the benefit of Company; and not interfere in such
Goodwill, either during or following Executive's employment with Company.
6.03.              Delivery of Company Property.  Executive recognizes that all
documents, magnetic media and other tangible items which contain Confidential
Information are the property of Company exclusively.  Upon request by Company or
termination of Executive's employment with Company, Executive shall promptly
return to Company all Confidential Information and Company Property within
Executive's possession and control, and shall refrain from taking any
Confidential Information or Company Property or allowing any Confidential
Information or Company Property to be taken from Company; and immediately return
to Company all information pertaining to Company or Company Property in
Executive's possession.
6.04.              Promise and Covenant Not to Disclose.  The parties
acknowledge that Company is the sole and exclusive owner of Confidential
Information, and that Company has legitimate business interests in protecting
Confidential Information.  The parties further acknowledge that Company has
invested, and continues to invest, considerable amounts of time and money in
obtaining, developing, and preserving the confidentiality of Confidential
Information and that, by reason of the trust relationship arising between
Executive and Company, Executive owes Company a fiduciary duty to preserve and
protect Confidential Information from all unauthorized disclosure and
unauthorized use.  Executive shall not, directly or indirectly, disclose
Confidential Information to any third party (except to Executive's attorneys,
the Company's personnel, other persons designated in writing by the Company, or
except as otherwise provided by law) or use Confidential Information for any
purpose other than for the direct benefit of Company while in Company's employ
and thereafter.
6.05.              Inventions and Assignment.  Executive agrees that he will
promptly disclose to the Company any and all Company Inventions and that
Executive hereby irrevocably assigns to the Company all ownership rights in and
to any and all Company Inventions.   During Executive's employment or at any
time thereafter, upon request of the Company, Executive will sign, execute and
deliver any and all documents or instruments, including, without limitation,
patent applications, declarations, invention assignments and copyright
assignments, and will take any other action which the Company shall deem
necessary to perfect in the Company trademark, copyright or patent rights with
respect to Inventions, or to otherwise protect the Company's trade secrets and
proprietary interests..  The term "Inventions" means discoveries; developments;
trade secrets; processes; formulas; data; lists; software programs; graphics;
artwork; logos, and all other works of authorship, ideas, concepts, know-how,
designs, and techniques, whether or not any of the foregoing is or are
patentable, copyrightable, or registrable under any intellectual property laws
or industrial property laws in the United States.  The term "Company Inventions"
means all Inventions that (a) relate to the business or proposed business of the
Company or any of its predecessors or that are discovered, developed, created,
conceived, reduced to practice, made, learned or written by Executive, either
alone or jointly with others, in the course of Executive's  employment; (b)
utilize, incorporate or otherwise relate to Confidential Information; or (c) are
discovered, developed, created, conceived, reduced to practice, made, or written
by him using property or equipment of the Company or any of its predecessors. 
Executive agrees to promptly and fully communicate in writing to the Company (to
such department or officer of the Company and in accordance with such procedures
as the Company may direct from time to time) any and all Company Inventions. 
Executive acknowledges and agrees that any work of authorship by Executive or
others comprising Company Inventions shall be deemed to be a "work made for
hire," as that term is defined in the United States Copyright Act (17 U.S.C.  §
101 (2000)).  To the extent that any such work of authorship may not be deemed
to be a work made for hire, Executive hereby irrevocably assigns any ownership
rights Executive may have in and to such work to the Company.  This Agreement
does not apply to any Inventions Executive made before Executive's employment
with the Company.  To clearly establish Executive's  rights, Executive has
listed on Exhibit B any Inventions, whether or not patentable or copyrightable
and whether or not reduced to practice, made by him prior to Executive's
employment with the Company that are owned by Executive ("Prior Inventions"),
together with the approximate dates of their creation.  If no such list is
attached, Executive represents that there are no Prior Inventions.
6.06.              Other Promises and Covenants.
(a)
During Executive's employment with Company and for a period of 2 years following
termination of employment for any reason or the Severance Period (the
"Non-Competition Period"), Executive shall not either directly or indirectly, on
Executive's own or another's behalf, engage in or assist others in any of the
following activities (except on behalf of Company):

(i)
(whether as principal, agent, partner or otherwise) engage in, own, manage,
operate, control, finance, invest in, participate in, or otherwise carry on, or
be employed by, associated with, or in any manner connected with, lend such
Executive's name to, lend Executive's credit to, or render services or advice to
a Competing Business anywhere in the Geographic Area;

(ii)
provide or develop any products, technology or services that are the same or
Substantially Similar to the products, technology and services provided or
developed by the Company or any of its Affiliates;

(iii)
induce or attempt to induce any customer, agent, supplier, licensee, or business
relation of the Company or any of its Affiliates to cease doing business with
the Company or any of its Affiliates, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
the Company or any of its Affiliates; or

(iv)
on behalf of a Competing Business, solicit or attempt to solicit the business or
patronage of any Person who is a customer or agent of the Company or any of its
Affiliates, whether or not Executive had personal contact with such Person.

(b)
During Executive's employment with Company and for a period of two years
following termination of employment for any reason (the "Non-Solicitation
Period"), Executive shall not either directly or indirectly, on Executive's own
or another's behalf, engage in or assist others in any of the following
activities:

(i)
solicit, encourage, or take any other action which is intended to induce any
employee, independent contractor or agent of the Company or any of its
Affiliates to terminate Executive's employment or other business relationship
with the Company or such Affiliate;

(ii)
in any way interfere in any manner with the employment or other business
relationship between the Company and/or any of its Affiliates, on the one hand,
and any employee, independent contractor or agent of the Company or such
Affiliate, on the other hand; or

(iii)
employ, or otherwise engage as an employee, independent contractor or otherwise,
any individual who was an employee, independent contractor, agent or was
otherwise affiliated with the Company or any of its Affiliates from the period
beginning one year prior to the date on which Executive became employed and
continuing through the expiration of the Non-Solicitation Period.

provided, however, that nothing set forth in this Section 6 shall prohibit
Executive from owning, as a passive investment, not in excess of five percent
(5%) in the aggregate of any class of capital stock of any corporation if such
stock is publicly traded and listed on any national or regional stock exchange
or reported on the Nasdaq Stock Market.
6.07.              Definitions.  For purposes hereof:
(a)
"Affiliate" means, with respect to any Entity, any Entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by or
under common control with, such Entity.

(b)
"Agreement" means this Employment Agreement.

(c)
"Company Business" means the research, development, testing and/or
marketing/sales of pharmaceutical products or processes that are, rely on,
target or rely upon (a) CD3 (when targeted individually), (b) HER2, (c) B7-H3,
(d) CD123, (e) gpA33, (f) CD32b and CD79b (when jointly targeted), (g)  any
other undisclosed target either being developed by Employer or the subject of a
collaboration between Employer and a third party, or (h) any effort to develop
diabodies similar to the Company's "DART" technology including DART conjugates.

(d)
"Company Property" means all physical materials, documents, information, keys,
computer software and hardware, including laptop computers and mobile or
handheld scheduling computers, manuals, data bases, product samples, tapes,
magnetic media, technical notes and any other equipment or items which Company
provides for or to Executive or which otherwise belongs to the Company, and
those documents and items which Executive may develop or help develop while in
Company's employ, whether or not developed during regular working hours or on
Company's premises.  The term "Company Property" shall include the original of
such materials, any copies thereof, any notes derived from such materials, and
any derivative work of such materials.

(e)
"Competing Business" means any other Entity engaged in the Company Business,
other than the Company and its Affiliates.

(f)
"Confidential Information" means the trade secrets and other information of
Company, including but not limited to (i) the customer lists, customer contact
information, customer purchase information, pricing information, strategic and
marketing plans, compilations of customer information, names of employees,
contracts with third parties, training, financial and marketing books, sales
projections, internal employer databases, reports, manuals and information
including information related to Company, its Affiliates or its customers,
including those documents and items which any employee may develop or help
develop while in the employ of the Company or any of its Affiliates, whether or
not developed during regular working hours or on the premises of the Company or
such Affiliate; (ii)  the identity, skills, personnel file information,
performance appraisals and compensation of job applicants, employees,
contractors, and consultants; (iii) specialized training; (iv) source code,
scripts, user screens, reports or any other information pertaining to the
internal information technology or network of the Company and/or its Affiliates,
including the proprietary database system commonly referred to as the Office
System; and (v) information related to inventions owned by the Company or any of
its Affiliates or licensed from third parties; and unless the context requires
otherwise, the term "Confidential Information" includes the original of such
materials, any copies thereof, any notes derived from such materials, and any
derivative work of such materials.  The term "Confidential Information" does not
include (1) information that was or becomes generally available publicly other
than through disclosure by Executive, or (2) is required to be disclosed to any
governmental agency or self-regulatory body or is otherwise required to be
disclosed by law.  Unless the context requires otherwise, the term "Confidential
Information" shall include the original of such materials, any copies thereof,
any notes derived from such materials, and any derivative work of such
materials.

(g)
"Entity" means and includes any person, partnership, association, corporation,
limited liability company, trust, unincorporated organization or any other
business entity or enterprise.

(h)
"Geographic Area" mean those states in which the Company or any of its
subsidiaries conducts business or in which its products are being sold or
marketed at the time of the termination of Executive's employment.

(i)
"Goodwill" means the value of the relationships between the Company and its
agents, customers, vendors, labs, and employees.

(j)
"Substantially Similar" means substantially similar in function or capability or
otherwise competitive to the products or services being developed, manufactured
or sold by the Company during and/or at the end of Executive's employment, or
are marketed to substantially the same type of user or customer as that to which
the products and services of the Company are marketed or proposed to be
marketed.

6.08.              Acknowledgements Regarding Other Promises and Covenants. 
With regard to the promises and covenants set forth herein, Executive
acknowledges and agrees that:
(a)
the restrictions are ancillary to an otherwise enforceable agreement including
the provisions of this Agreement regarding the disclosure, ownership and use of
the Confidential Information and Goodwill of Company;

(b)
the limitations as to time, geographical area, and scope of activity to be
restricted are reasonable and acceptable to Executive, and do not impose any
greater restraint than is reasonably necessary to protect the Goodwill and other
legitimate business interests of Company;

(c)
the performance by Executive, and the enforcement by Company, of such promises
and covenants will cause no undue hardship on Executive;

(d)
the time periods covered by the promises and covenants will not include any
period(s) of violation of, or any period(s) of time required for litigation
brought by Company to enforce any such promise or covenant, it being understood
that the extension of time provided in this paragraph may not exceed two (2)
years.

6.09.              Duty to Give Notice of Agreement.  During employment by
Company and the period of any post-employment obligation applicable hereunder,
Executive shall provide written notice to any prospective employer of
Executive's obligations under this Agreement, and shall provide a true copy
hereof to such prospective employer at the outset of any communications about
employment.
6.10.              Independent Elements.  The parties acknowledge that the
promises and covenants contained in Section 6 above are essential independent
elements of this Agreement and that, but for Executive agreeing to comply with
them, Company would not employ Executive.  Accordingly, the existence or
assertion of any claim by Executive against Company, whether based on this
Agreement or otherwise, shall not operate as a defense to Company's enforcement
of the promises and covenants in Section 6.  An alleged or actual breach of the
Agreement by Company will not be a defense to enforcement of any such promise or
covenant, or other obligations of Executive to Company.  The promises and
covenants in Section 6 will remain in full force and effect whether Executive is
terminated by Company or voluntarily resigns.
6.11.              Remedies for Breach of Agreement.  Executive acknowledges
that Executive's breach of any promise or covenant contained in Section 6 will
result in irreparable injury to Company and that Company's remedies at law for
such a breach will be inadequate. Accordingly, Executive agrees and consents
that Company, in addition to all other remedies available at law and in equity,
shall be entitled to both preliminary and permanent injunctions to prevent
and/or halt a breach or threatened breach by Executive of any such promise or
covenant, and Executive waives the requirement of the posting of any bond in
connection with such injunctive relief.  Executive further acknowledges and
agrees that the promises and covenants contained in Section 6 are enforceable,
reasonable, and valid.
7.            Miscellaneous.
7.01.              Governing Law; Arbitration
(a)
This Agreement is made under and shall be governed by and construed in
accordance with the laws of Maryland, without regard to its conflicts of law
principles.

(b)
With respect to claims by the Company against Executive related to Executive's
threatened or actual breach of Section 6 of this Agreement, each Party hereby
irrevocably agrees that all actions or proceedings concerning such disputes may
be brought by the Company in (a) the United States District Court for the
District of Maryland; or (b) in any court of the State of Maryland sitting in
Montgomery County, provided that the United States District Court lacks subject
matter jurisdiction over such action or proceeding.  Executive consents to
jurisdiction of and venue in the courts in the State of Maryland set forth in
this Section, and hereby waives to the maximum extent permitted by applicable
law any objection which Executive may have based on improper venue or forum non
conveniens.

(c)
Except to the extent provided for in subsection (b) above,  the Company and
Executive agree that any claim, dispute or controversy arising under or in
connection with this Agreement, or otherwise in connection with Executive's
employment by the Company or termination of his employment (including, without
limitation, any such claim, dispute or controversy arising under any federal,
state or local statute, regulation or ordinance or any of the Company's employee
benefit plans, policies or programs) shall be resolved solely and exclusively by
binding, confidential, arbitration.  The arbitration shall be held in Rockville,
MD (or at such other location as shall be mutually agreed by the parties).  The
arbitration shall be conducted in accordance with the Commercial Rules of the
American Arbitration Association (the "AAA") in effect at the time of the
arbitration, including the Expedited Procedures.  All fees and expenses of the
arbitration, including a transcript if either requests, shall be borne equally
by the parties.  Each party is responsible for the fees and expenses of its own
attorneys, experts, witnesses, and preparation and presentation of proofs and
post-hearing briefs (unless the party prevails on a claim for which attorney's
fees are recoverable under law).  In rendering a decision, the arbitrator shall
apply all legal principles and standards that would govern if the dispute were
being heard in court.  This includes the availability of all remedies that the
parties could obtain in court.  In addition, all statutes of limitation and
defenses that would be applicable in court, will apply to the arbitration
proceeding.  The decision of the arbitrator shall be set forth in writing, and
be binding and conclusive on all parties.  Any action to enforce or vacate the
arbitrator's award shall be governed by the Federal Arbitration Act, if
applicable, and otherwise by applicable state law.  If either the Company or
Executive improperly pursues any claim, dispute or controversy against the other
in a proceeding other than the arbitration provided for herein, the responding
party shall be entitled to dismissal or injunctive relief regarding such action
and recovery of all costs, losses and attorney's fees related to such action.



7.02.              Entire Agreement.  This Agreement and the documents
referenced herein contain the entire agreement of the parties relating to the
employment of Executive by Employer and the ancillary matters discussed herein
and supersedes all prior agreements, negotiations and understandings with
respect to such matters, including, without limitation, any term sheet between
the parties hereto with respect to such matters, and the parties hereto have
made no agreements, representations or warranties relating to such employment or
ancillary matters which are not set forth herein.
7.03.              Withholding Taxes.  Employer may withhold from any
compensation and Benefits payable under this Agreement all federal, state, city
or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.
7.04.              Golden Parachute Limit.  Notwithstanding any other provision
of this Agreement, in the event that any portion of the Severance Benefits or
any other payment or benefit received or to be received by Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (collectively, the "Total Benefits") would be subject to the excise
tax imposed under Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code") (the "Excise Tax"), the Total Benefits shall be reduced to the
extent necessary so that no portion of the Total Benefits is subject to the
Excise Tax; provided, however, that no such reduction in the Total Benefits
shall be made if by not making such reduction, Executive's Retained Amount (as
hereinafter defined) would be more than ten percent (10%) greater than
Executive's Retained Amount if the Total Benefits are so reduced.  All
determinations required to be made under this Section 7.04 shall be made by tax
counsel selected by the Company and reasonably acceptable to Executive ("Tax
Counsel"), which determinations shall be conclusive and binding on Executive and
the Company absent manifest error.  All fees and expenses of Tax Counsel shall
be borne solely by the Company.  Prior to any reduction in Executive's Total
Benefits pursuant to this Section 7.04, Tax Counsel shall provide Executive and
the Company with a report setting forth its calculations and containing related
supporting information.  In the event any such reduction is required, the Total
Benefits shall be reduced in the following order: (i) the Severance Amount (in
reverse order of payment), (iii) any portion of the Total Benefits that are not
subject to Section 409A of the Code (other than Total Benefits resulting from
any accelerated vesting of equity awards), (iv) other Total Benefits that are
subject to Section 409A of the Code in reverse order of payment, and (v) Total
Benefits that are not subject to Section 409A and arise from any accelerated
vesting of any equity awards.  "Retained Amount" shall mean the present value
(as determined in accordance with sections 280G(b)(2)(A)(ii) and 280G(d)(4) of
the Code) of the Total Benefits net of all federal, state and local taxes
imposed on Executive with respect thereto.
7.05.              Compliance With Section 409A.  This Agreement is intended to
comply with the requirements of Section 409A of the Code (including the
exceptions thereto), to the extent applicable, and shall be interpreted and
administered accordingly.  If any provision contained in this Agreement
conflicts with the requirements of Section 409A of the Code (or the exemptions
intended to apply under this Agreement), this Agreement shall be deemed to be
reformed to comply with the requirements of Section 409A of the Code (or
applicable exemptions thereto).  Notwithstanding anything to the contrary
herein, for purposes of determining Executive's entitlement to the Severance
Benefits under Section 5 hereof, (a) Executive's employment shall not be deemed
to have terminated unless and until Executive incurs a "separation from service"
as defined in Section 409A of the Code, and (b) the effective date of any
termination or resignation of employment (or any similar term) shall be the
effective date of Executive's separation from service.  Reimbursement of any
expenses provided for in this Agreement shall be made in accordance with the
Company's policies (as applicable) with respect thereto as in effect from time
to time (but in no event later than the end of calendar year following the year
such expenses were incurred) and in no event shall (i) the amount of expenses
eligible for reimbursement hereunder during a taxable year affect the expenses
eligible for reimbursement in any other taxable year or (ii) the right to
reimbursement be subject to liquidation or exchange for another benefit. 
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement is due to a "separation from service" for purposes of the rules
under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and Executive is determined to be a "specified
employee" (as determined under Treas. Reg. § 1.409A-1(i)), such payment shall,
to the extent necessary to comply with the requirements of Section 409A of the
Code, be made on the later of (x) the date specified by the foregoing provisions
of this Agreement or (y) the date that is six (6) months after the date of
Executive's separation from service (or, if earlier, the date of Executive's
death).  Any installment payments that are delayed pursuant to the provisions of
this section shall be accumulated and paid in a lump sum on the first day of the
seventh month following Executive's separation from service (or, if earlier,
upon Executive's death) and the remaining installment payments shall begin on
such date in accordance with the schedule provided in this Agreement.   To the
extent permitted by Section 409A, each payment hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
7.06.              Amendments.  No amendment or modification of the terms of
this Agreement shall be valid unless made in writing and signed by both
Executive and Employer.
7.07.              Severability; Reformation.  Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable Law but if any provision of this Agreement is held to be
invalid, illegal or unenforceable under any applicable Law or rule, the
validity, legality and enforceability of the other provisions of this Agreement
will not be affected or impaired thereby.  If any provision of this Agreement is
found invalid, illegal or unenforceable because it is too broad in scope, too
lengthy in duration or violates any Law or regulation, it shall be reformed by
limiting its scope, limiting its duration or construing it to avoid such
violation (as the case may be) while giving the greatest effect to the intent of
the parties as is legally permissible.
7.08.              No Waiver.  No waiver of any provision of this Agreement
shall in any event be effective unless the same shall be in writing and signed
by the party against whom such waiver is sought to be enforced, and any such
waiver shall be effective only in the specific instance and for the specific
purpose for which given.
7.09.              Assignment; No Third Party Beneficiary.  This Agreement is a
personal service contract, and shall not be assignable by Executive.  This
Agreement shall be assignable by Employer to any successor to the business of
Employer, without the written consent of Executive; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
business assets of Employer and such assignee or transferee expressly assumes
all the obligations, duties, and liabilities of Employer set forth in this
Agreement.  Any purported assignment of this Agreement in violation of this
Section 7.09 shall be null and void.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, and no other Person shall have any right, benefit or
obligation hereunder.
7.10.              Counterparts; Facsimile Signatures.  This Agreement may be
executed in separate counterparts, each of which will be an original and all of
which taken together shall constitute one and the same agreement, and any party
hereto may execute this Agreement by signing any such counterpart.  A facsimile
signature by any party on a counterpart of this Agreement shall be binding and
effective for all purposes.  Such party shall subsequently deliver to the other
party an original, executed copy of this Agreement; provided, however, that a
failure of such party to deliver an original, executed copy shall not invalidate
Executive's  or its signature.
7.11.              Notices.  All notices and other communications relating to
this Agreement will be in writing and will be deemed to have been given when
personally delivered, three (3) days following mailing by certified or
registered mail, return receipt requested, and one (1) Business Day following
delivery to a reliable overnight courier or immediately following transmission
by electronic facsimile.  All notices to Employer shall be addressed and
delivered to:
MacroGenics, Inc.
9640 Medical Center Dr.
Rockville, MD 20850


With a copy to:
Matthew D. Keiser
Arnold & Porter, LLP
555 Twelfth Street, NW
Washington, DC 2004
(telephone) 202-942-6398
(fax) 202-942-5999
or to such other address and facsimile number as designated by Employer in a
written notice to Executive.  All notices to Executive shall be addressed and
delivered to:
Dr. Scott Koenig
xxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxx
Facsimile No.: (xxx) xxx-xxxx
or to such other address and facsimile number as Executive has designated in a
written notice to Employer.
7.12.              Interpretation. The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
7.13.              Cumulative Remedies.  The rights and remedies of the parties
hereunder are cumulative and not exclusive of any rights or remedies any party
hereto may otherwise have.
7.14.              Expenses Relating to this Agreement.  Each party shall pay
its or Executive's own expenses incident to the negotiation, preparation and
execution of this Agreement.
IN WITNESS WHEREOF, Executive and Employer have executed this Employment
Agreement as of the date set forth in the first paragraph.


"EMPLOYER"
                                                                 MacroGenics,
Inc.
                                                      By:  /s/ Edward Hurwitz   
   Date:  10/9/2013
                                          Name:  Edward Hurwitz
                                          Title:    Chairman of the Compensation
Committee  
                                                                 "EXECUTIVE"
                                                                    /s/ Scott
Koenig        Date: 10/9/2013
                              Scott Koenig

--------------------------------------------------------------------------------

Schedule A - Permitted Outside Activities




Pursuant to Section 3.03 of the Employment Agreement, Executive has disclosed
and the Board has approved his participation in the following outside
activities:


1.
Board of Directors, Applied Genetic Technologies Corporation (AGTC)

2.
Board of Directors, Biotechnology Industry Organization (BIO)

3.
Board of Directors, Children's National Medical Center

4.
Board of Directors, Children's Research Institute

--------------------------------------------------------------------------------

EXHIBIT A





CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
Pursuant to the Employment Agreement by and between ______ ("Executive") and
MacroGenics, Inc. (the "Company"), in order for Executive to receive the
Severance Amount therein, Executive is required to enter into this Separation
Agreement and General Release (this "Release").
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, of other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged by the Parties, it is agreed as follows:
1.            As of the Termination Date, and at all times forward, Executive
will not hold himself out to any person or entity as being an employee, officer,
representative, or agent of the Company.
2.            In exchange for the considerations provided for in this Agreement
including the receipt of the Severance Amount, Executive hereby completely,
irrevocably, and unconditionally releases and forever discharges the Company,
and any of its affiliated companies, and each and all of their officers, agents,
directors, supervisors, employees, representatives, and their successors and
assigns, and all persons acting by, through, under, for, or in concert with
them, or any of them, in any and all of their capacities (hereinafter
individually or collectively, the "Released Parties"), from any and all charges,
complaints, claims, and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as "claim" or
"claims") which Executive at any time heretofore had or claimed to have or which
Executive may have or claim to have regarding events that have occurred as of
the Effective Date of this Agreement, including, without limitation, those based
on:  any employee welfare benefit or pension plan governed by the Employee
Retirement Income Security Act as amended (hereinafter "ERISA") (provided that
this release does not extend to any vested retirement benefits of Executive
under Company's 401(k) Safe Harbor Plan); the Civil Rights Act of 1964, as
amended (race, color, religion, sex and national origin discrimination and
harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981) (discrimination);
the Age Discrimination in Employment Act of 1967 (hereinafter "ADEA"), as
amended; the Older Workers Benefit Protection Act, as amended; the Americans
With Disabilities Act (hereinafter "ADA"), as amended; § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended, (family leave
matters), Article 49B of the Maryland Code (discrimination), any other federal,
state, or local laws or regulations regarding employment discrimination or
harassment, wages, insurance, leave, privacy or any other matter; any negligent
or intentional tort; any contract, policy or practice (implied, oral, or
written); or any other theory of recovery under federal, state, or local law,
and whether for compensatory or punitive damages, or other equitable relief,
including, but not limited to, any and all claims which Executive may now have
or may have had, arising from or in any way whatsoever connected with
Executive's employment or contacts, with Company or any other of the Released
Parties.
Executive acknowledges, understands and agrees that Executive has been paid in
full for all hours that Executive has worked for the Company and that Executive
has been paid any and all compensation or bonuses which have been earned by
Executive through the date of execution of this Agreement.  Executive
acknowledges, understands and agrees that Executive has not been denied any
leave requested under the FMLA or applicable state leave laws and that, to the
extent applicable, Executive has been returned to Executive's job, or an
equivalent position, following any FMLA or state leave taken pursuant to the
FMLA or state laws.  Executive acknowledges, understands and agrees that
Executive has reported to the Employer's management personnel any work related
injury or illness that occurred up to and including Executive's last day of
employment.  Executive acknowledges, understands, and agrees that Executive has
no knowledge of any actions or inactions by any of the Released Parties or by
Executive that Executive believes could possibly constitute a basis for a
claimed violation of any federal, state, or local law, any common law or any
rule promulgated by an administrative body.
3.            To the extent permitted by law, Executive agrees that he will not
cause or encourage any future legal proceedings to be maintained or instituted
against any of the Released Parties.  To the extent permitted by law, Executive
agrees that he will not accept any remedy or recovery arising from any charge
filed or proceedings or investigation conducted by the EEOC or by any state or
local human rights or employment rights enforcement agency relating to any of
the matters released in this Agreement.
4.            Older Workers Benefit Protection Act /ADEA Waiver
4.01.              Executive acknowledges that Company has advised him in
writing to consult with an attorney of his choice before signing this Agreement,
and Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.
4.02.              Executive acknowledges that he has been given the opportunity
to review and consider this Agreement for a full twenty-one days before signing
it, and that, if he has signed this Agreement in less than that time, he has
done so voluntarily in order to obtain sooner the benefits of this Agreement.
4.03.              Executive further acknowledges that he may revoke this
Agreement within seven (7) days after signing it, provided that this Agreement
will not become effective until such seven (7) day period has expired.  To be
effective, any such revocation must be in writing and delivered to Company's
principal place of business by the close of business on the seventh (7th) day
after signing the Agreement and must expressly state Executive's intention to
revoke this Agreement.  Provided that Executive does not timely revoke this
Agreement, the eighth (8th) day following Executive's execution hereof shall be
deemed the "Effective Date" of this Agreement.
4.04.              The Parties also agree that the release provided by Executive
in this Agreement does not include a release for claims under the ADEA arising
after the date Executive signs this Agreement.
5.            Executive shall promptly turn over to the Company any and all
documents, files, computer records, or other materials belonging to, or
containing confidential or proprietary information obtained from, the Company
that are in Executive's possession, custody, or control, including any such
materials that may be at Executive's home.
6.            Executive acknowledges that, during the course of Executive's
employment with Company, Executive has acquired or been exposed to the Company's
confidential information and trade secrets, including, but not limited to,
business plans, marketing plans, financial data, proprietary technology, and
customer and client lists and asset information ("Confidential Information"). 
Executive agrees hereafter to maintain the confidentiality of the Confidential
Information, to refrain from disclosing any Confidential Information to anyone,
to refrain from using the Confidential Information on his own behalf or on
behalf of anyone other than the Company, and to comply with any confidentiality
or non-disclosure agreement Executive has executed.
7.            The Parties agree that they will keep absolutely confidential, and
not make any future disclosures to anyone except that the Parties may disclose
this Agreement:
7.01.              to enforce this Agreement; and/or
7.02.              to an attorney; and/or
7.03.               tax advisor or attorney in connection with a tax matter;
and/or
7.04.              to the United States Internal Revenue Service, or state or
local tax authority upon its request for tax purposes; and/or
7.05.              as required by court order or otherwise required by law or in
response to valid legal process; provided that the Parties may make disclosure
to attorneys, accountants, tax advisors, and family members only if such persons
agree to keep the information confidential; and provided further that before
providing information pursuant to a court order or other legal requirement, the
Party providing such information shall promptly notify the other Party, and to
the extent possible will comply with the court order or other legal requirement
in ways that preserve confidentiality.
8.            Executive agrees that Executive will not publicly make or publish
any adverse, disparaging, untrue, or misleading statement or comment about the
Company or any of its officers, directors, employees, or agents.  The Company
agrees to instruct its directors, officers, and senior management not to
publicly make or publish any adverse, disparaging, untrue, or misleading
statement or comment about Executive.
9.            Executive agrees to answer questions that the Company may have
from time to time regarding matters that Executive worked on and to cooperate
with the Company, upon request, to assist in the investigation, prosecution or
defense of any claim, grievance, investigation, or audit by or against the
Company.  The Company agrees to reimburse Executive for any reasonable and
necessary out-of-pocket expenses he incurs as a result of such cooperation.
10.            This Agreement shall not in any way be construed as an admission
by the Company of any acts of unlawful conduct, wrongdoing or discrimination
against Executive, and the Company specifically disclaims any liability to
Executive on the part of itself, its employees, or its agents.  This Agreement
shall not in any way be construed as an admission by Executive of any acts of
unlawful conduct, wrongdoing or discrimination against the Company, and
Executive specifically disclaims any liability to Company on the part of himself
or his agents.
11.            This Agreement shall be binding upon Executive and upon
Executive's heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of the Company, and its representatives,
executors, successors, and assigns.  This Agreement shall be binding upon the
Company and upon the Company's assigns and shall inure to the benefit of
Executive and his heirs, administrators, representatives, executors, successors,
and assigns.
12.            This Agreement and its Exhibits sets forth the entire agreement
between the Company and Executive and, except as expressly provided for in this
Agreement, fully supersedes any and all prior agreements or understandings
between the Company and Executive pertaining to the subject matter hereof,
except that Executive's obligations in Section 6 of the Employment Agreement
between Executive and the Company shall remain in full force and effect.  In
reaching this Agreement, neither the Company nor Executive has relied upon any
representation or promise except those set forth herein.  If any provision, or
portion of a provision, of this Agreement is held to be invalid or unenforceable
for any reason, the remainder of the Agreement shall remain in full force and
effect, as if such provision, or portion of such provision, had never been
contained herein.  The unenforceability or invalidity of a provision of the
Agreement in one jurisdiction shall not invalidate or render that provision
unenforceable in any other jurisdiction.
13.            This Agreement cannot be amended, modified, or supplemented in
any respect except by written agreement entered into and signed by the Parties.
14.            This Agreement shall be governed by the laws of the State of
Maryland without giving effect to conflict of laws principles, and Executive
consents to exclusive personal jurisdiction in the state and federal courts of
the State of Maryland for any proceeding arising out of or relating to this
Agreement.  The language of all parts of the Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the Parties.
15.            Executive acknowledges that he has read each and every section of
this Agreement and that he understands his rights and obligations under this
Agreement.  Executive acknowledges that the Company has advised him in writing
to consult with an attorney of his choice before signing this Agreement, and
that Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.
16.            This Agreement may be signed in counterparts, each of which shall
be considered an original for all purposes, and all of which taken together
shall constitute one and the same written agreement.
IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) set forth below.
 Executive


_______________________________________
/Date




MacroGenics, Inc.


By:____________________________________
Name:                                        /Date
Title:







--------------------------------------------------------------------------------





EXHIBIT B
LIST OF PRIOR INVENTIONS
Title
Date
Brief Description
                                                                             



_______________ No Inventions.  [initial if none]
_______________ Additional sheets attached.  [initial if additional sheets, and
state how many]


Date:                                                                      






                                                                                                  

Signature


                                                                                                  

Name


